DETAILED ACTION
Status of Claims
	Claims 1-4 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both substrate with seed layer (Figure 2C and seed layer [0061]-[0065].  See Figures 2C and 2D, the reference character “10” is designating multiple, different elements.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claim 1 is objected to because of the following informalities:  the terms “coating-layer” (line 4) may be more appropriately presented as “a coating-layer”.  Appropriate correction is required.  Similarly, “coating-layer” (line 13) should state “the coating-layer”.  
Claims 1-3 are objected to because of the following informalities:  the terms “the underlayer” (claim 1, line 8) may be more appropriately presented as “the electrically conductive underlayer”.  Appropriate correction is required.  Subsequent terms of “the underlayer” should also be amended.  Similarly, “the coating layer” (claim 1, line 9) may be more appropriately presented as “the electrically conductive coating layer”
Claims 1-4 are objected to because of the following informalities:  the terms “coating-layer” should be consistently presented.  Currently, the terms are presented as both “coating layer” and “coating-layer” (i.e. with and without a hyphen).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the phrasing including “forming a seed layer…from the underlayer of the substrate with coating-layer in which the diffusion layer is formed” is indefinite because it is unclear what is required by the final phrasing of “with coating-layer in which the diffusion layer is formed in combination with the paragraph.  The phrasing is a run-on type phrasing without sufficient clarity.  It is unclear what layering or structure is present. 
	Regarding claim 1, the terms “an exposed portion” is unclear because it is unclear what element(s) is/are being referred to.  It is unclear what portion is being removed.  It is unclear what “without the seed layer of the underlayer” requires.  
	Regarding claim 3, the combination of “in forming the diffusion layer…is formed as the diffusion layer” (claim 3) with the step of forming a diffusion layer of claim 1 is unclear because it is unclear what the diffusion layer comprises.  It is unclear if the diffusion layer includes the elements of claim 1, the oxide of claim 3, the combination of elements and oxide or some other scenario.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker-O’Neal et al. (US 2013/0065351), in view of Miki et al. (US 2005/0103761) and in view of Sato et al. (US 2016/0289840).
Regarding claim 1, Baker-O’Neal discloses a method for manufacturing an electrical device (e.g. photovoltaic device, abstract), the method comprising:
Preparing a substrate (10A, silicon substrate) with a semiconductor portion (10B = electrically conductive underlayer) disposed on the surface, and a metal layer (not shown, = an electrically conductive coating layer) disposed so as to coat a surface of 10B [0036], [0093] (Figure 6) (= preparing a substrate with coating-layer including a substrate, an electrically conductive underlayer disposed on the surface, and an electrically conductive coating layer disposed so as to coat a surface of the underlayer);
	Forming a metal semiconductor alloy layer (17) by laser heating process [0093], [0097] (= forming a diffusion layer in which an element forming the underlayer and an element forming the coating layer are mutually diffused, between the underlayer and a wiring portion of the coating layer, by irradiating the portion of the coating layer corresponding to the predetermined pattern with a laser beam);
	Any unreacted metal layer is removed from the structure utilizing an etching process that selectively removes the unreacted metal from the structure; additionally forming a continuous or discontinuous layer [0097], [0099] (= forming a seed layer on the underlayer via the diffusion layer by removing a portion excluding the portion of the coating layer, as a removing portion, from the underlayer of the substrate with coating-layer in which the diffusion layer is formed);
	Forming either the metal diffusion barrier layer (18) or copper containing layer (20) (Figures 7-8, [0099]-[0101] (= forming a metal layer on a surface of the seed layer).  Regarding the claimed removing an exposed portion, the claim language is indefinite as described above.  As best as can be interpreted, the claim language is the removal of material from the substrate.  Baker-O’Neal discloses removal of material such as the unreacted metal layer.  Additionally, Baker-O’Neal discloses the surface may be patterned (i.e. discontinuous [0099]).  
Baker-O’Neal fails to disclose the device as a wiring board including an insulating substrate.
Miki discloses a method of forming a diffusion layer (81) by diffusing nickel and gold-nickel alloy plating layer (80) at portions irradiated by laser beams L.  Miki discloses the method for use in any of semiconductor devices, printed circuit boards, connecters, etc. [0092]. For configurations including such devices, Miki discloses the use of an insulating resin base [0039].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising an insulating substrate for producing a wiring board because Miki discloses that a diffusion layer may be formed for any number of applications including semiconductor devices and printed circuit boards.  It would have been obvious to utilize the method of Baker-O’Neal for producing a wiring board comprising an insulating substrate. 
Baker-O’Neal and Miki fail to disclose the claimed solid electrolyte membrane.
In the same or similar field of forming wiring patterns, Sato discloses carrying out electroplating using a solid electrolyte membrane (23) arranged between an anode (1) and resin substrate (9) with a metal underlayer (40) [0051]. Sato discloses that by bringing the solid electrolyte membrane (23) into contact (i.e. pressing contact) with an electrolytic solution L1 metal ions can be impregnated (contained) into the solid electrolyte membrane (23) and metal derived from the metal ions can be deposited on the surface of the metal underlayer (40) of the resin substrate (9) when a voltage is applied thereto [0057], [0059].  Sato discloses that by using a pressing unit (28), a metal plating layer (50) can be plated on the metal underlayer (40) while uniformly pressing the metal underlayer with the membrane [0059].  Sato discloses the use of the membrane for producing complex shapes or wiring pattern while easily connecting the wiring patterns [0006]-[0007].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a solid electrolyte membrane because Sato discloses that complex wiring patterns can be uniformly produced using a solid electrolyte membrane to simultaneously connect the wiring pattern features. 
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker-O’Neal et al. (US 2013/0065351), in view of Miki et al. (US 2005/0103761), in view of Sato et al. (US 2016/0289840) and in view of Ram et al. (US 10,854,352).
Regarding claim 2, Baker-O’Neal discloses removing the metal layer by etching [0096].  The combination does not disclose peeling the coating layer using a permeable member.  
In the field of forming conducting films for a variety of applications including electronics and photovoltaics (Col. 1 lines 14-21), Ram discloses the use of adhesive transparent polymer tape for removal of thin metal layers (Col. 3 lines 31-41).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a permeable member and removing a portion of a coating layer by peeling, because Ram discloses that a thin metal layer may be removed by peeling with a transparent adhesive tape as described above.  It would have been obvious to simply substitute one known method of removal (e.g. etching of Baker-O’Neal) with another known method (e.g. adhesive tape of Ram) for producing the same or similar predictable result.  Transparent tape of Ram is permeable to a laser beam.  Further, regarding any order of preforming process steps is prima facie obvious in the absence of new or unexpected results (MPEP § 2144.04 IV C). 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker-O’Neal et al. (US 2013/0065351), in view of Miki et al. (US 2005/0103761), in view of Sato et al. (US 2016/0289840) and in further view of Cole Jr. et al. (US 5,230,965).
Regarding claim 3, Baker-O’Neal discloses a metal layer (e.g. Pt) as the coating layer [0093]. The combination of Baker-O’Neal, Miki and Sato fails to disclose an oxide at an interface formed as the diffusion layer. 
Cole Jr. discloses that an oxide may be present between metals that are subsequently interdiffused to render a substrate selectively electroplatable. Cole Jr. teaches that typically the presence of oxide would prevent electroplating, however, the interdiffusion of metals causes sufficient interdiffusion of the plating enabling metal through the oxide layer to provide electrical contact with an underlying metal (Col. 8 lines 50-66).  
Before the effective filing date of the claimed invention, it would have been obvious to produce a method comprising diffusing oxide in a diffusion layer because Cole Jr. discloses wherein an interface between diffused metals may comprise an oxide (e.g. native oxide) and carrying out the process of interdiffusion of the metals produces an electroplateable pattern.  Baker-O’Neal modified with the wiring board of Miki would provide interdiffused metals (i.e. gold and nickel of Miki). 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker-O’Neal et al. (US 2013/0065351), in view of Miki et al. (US 2005/0103761), in view of Sato et al. (US 2016/0289840) and in further view of Sugira et al. (US 2017/0347449).
Regarding claim 4, Baker-O’Neal discloses a metal layer comprising any of nickel, cobalt, zinc, platinum, etc. [0095].  The combination does not disclose wherein the coating layer contains metallic nanoparticles. 
In the same or similar field of printed circuit boards, Sugiura discloses wherein a conductive composition is present comprising metal nanoparticles which are formed between a base film and metal layer.  Sugiura discloses that the metal nanoparticles improve peel strength between layers [0036].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a coating layer containing metallic nanoparticles because Sugiura teaches that metal nanoparticles present between layers improves a peel strength which is advantageous for printed circuit applications. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 17/366417 (Kuroda et al.) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Kuroda discloses a method of manufacturing a wiring board including an insulating substrate comprising preparing a substrate with a seed layer, forming a diffusion layer, forming a metal layer and forming the wiring layer by removing.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/            Primary Examiner, Art Unit 1795